Case 8:18-cv-01304-JVS-PJW Document 125 Filed 08/07/20 Page 1 of 3 Page ID #:7008



     1 BRANCART & BRANCART
        Christopher Brancart (CBN 128475)
     2 cbrancart@brancart.com
       Post Office Box 686
     3 Pescadero, CA 94060
       Tel: (650) 879-0141
     4 Fax: (650) 879-1103
        Additional counsel listed
     5 on signature page
     6 Attorneys for Plaintiffs
     7
     8                       UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10
    11 SOCAL RECOVERY, LLC, a       ) No. SACV18-01304 JVS (PJWx)
       California limited liability )
    12 company, and ROGER LAWSON, ) NOTICE OF APPEAL
                                    )
    13                              )
                    Plaintiffs,     )
    14                              )
             vs.                    )
    15                              )
                                    )
    16 CITY OF COSTA MESA, a        )
       municipal corporation; and   )
    17 DOES 1-100;                  )
                                    )
    18              Defendants.     )
                                    )
    19                              )
    20         Please take notice that plaintiffs SoCal Recovery, LLC and Roger Lawson
    21 hereby appeal to the United States Court of Appeals for the Ninth Circuit from the
    22 final judgment entered in the United States District Court for the Central District
    23 of California on July 20, 2020 (ECF 116), and all rulings that are entwined with
    24 the final judgment or are otherwise necessary to ensure meaningful review,
    25 including, without limitation, the order granting summary judgment in favor of the
    26 //
    27 //
    28 //
Case 8:18-cv-01304-JVS-PJW Document 125 Filed 08/07/20 Page 2 of 3 Page ID #:7009



     1 City filed on April 10, 2020 (ECF 107), and the order denying plaintiffs’ motion
     2 for reconsideration of that order filed on July 20, 2020 (ECF 115).
     3        Dated: August 7, 2020.
     4                                  Respectfully submitted,
     5   MUCH SHELIST, P.C.                    BRANCART & BRANCART
     6    Isaac R. Zfaty (CA 214987)
          izfaty@muchlaw.com
     7    Garrett M. Prybylo (CA 304994)       /s/Christopher Brancart
          gprybylo@muchlaw.com                  Christopher Brancart
     8   660 Newport Center Dr., Suite 900      cbrancart@brancart.com
         Newport Beach, CA 92660
     9   Tel: (949) 767-2200                   LAW OFFICES OF STEVEN G. POLIN
         Fax: (949) 385-5355                    Steven G. Polin (DCBN 439234)
    10                                          spolin2@earthlink.net
                                               3034 Tennyson Street, NW
    11                                         Washington, D.C. 20015
                                               Tel: (202) 331-5848
    12                                         Fax: (202) 331-5849
    13                                Attorneys for Plaintiffs
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                -2-
Case 8:18-cv-01304-JVS-PJW Document 125 Filed 08/07/20 Page 3 of 3 Page ID #:7010



     1                         CERTIFICATE OF SERVICE
     2       Pursuant to Rule 5 of the Federal Rules of Civil Procedure, on August 7,
       2019, I served by email via ECF a copy of the attached document – NOTICE OF
     3 APPEAL; REPRESENTATION STATEMENT – on the following attorneys:
     4
     5   Steven Polin                            Bruce Lindsay
         Law Offices of Steven Polin             Monica Choi-Arredondo
     6   3034 Tennyson Street, NW                Jones Mayer
         Washington, D.C. 20015                  3777 North Harbor Boulevard
     7   Fax: (202) 537-2985                     Fullerton, California 92835
         spolin2@earthlink.net                   Fax (714) 446-1448
     8                                           bal@jones-mayer.com
                                                 mca@jones-mayer.com
     9   Isaac Zfaty
         Garrett Prybylo                         Christopher D. Lee
    10   Much Shelist, P.C.                      Samantha E. Dorey
         660 Newport Center Dr., Suite 900       Seymour B. Everett, III
    11   Newport Beach, CA 92660                 Everett Dorey LLP
         Tel: (949) 767-2200                     18300 Von Karman Ave., Suite 900
    12   Fax: (949) 385-5355                     Irvine, CA 92612
         izfaty@muchlaw.com                      949-771-9233
    13   gprybylo@muchlaw.com                    Fax: 949-377-3110
                                                 clee@everettdorey.com
    14                                           sdorey@everettdorey.com
                                                 severett@everettdorey.com
    15
         Jonathan William Cayton
    16   Kushner Carlson PC
         85 Enterprise Suite 310
    17   Aliso Viejo, CA 92656
         949-421-3030
    18   Fax: 949-421-3031
         jcayton@kushnercarlson.com
    19
    20
    21                                       /s/ Christopher Brancart
    22
    23
    24
    25
    26
    27
    28


                                              -3-
